

115 HR 4353 IH: Missed Opportunities in Public Health and Biomedical Research Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4353IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to require reporting by the National Institutes of Health on
			 requests for funding research that were not granted and had the greatest
			 potential for improving public health, and for other purposes.
	
 1.Short titleThis Act may be cited as the Missed Opportunities in Public Health and Biomedical Research Act of 2017. 2.Annual reporting by NIH on missed opportunitiesThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by inserting after section 403D of such Act (42 U.S.C. 283a–3) the following:
			
				403E.Annual reporting on missed opportunities
 (a)In generalNot later than the last day of the first fiscal quarter following the end of each fiscal year, the Director of NIH shall submit a report to Congress identifying, with respect to each national research institute, each national center, and the Office of the Director of NIH—
 (1)the success rate of grant applications reviewed during such fiscal year; (2)the top two grant applications reviewed during such fiscal year that were not funded; and
 (3)if the success rate described in paragraph (1) is lower than 32 percent, the top grant applications that were reviewed and could have been funded to achieve a success rate of at least 32 percent.
 (b)Trade secrets and confidential informationThis section does not authorize the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code.
 (c)DefinitionsIn this section: (1)The term success rate means the percentage of grant applications reviewed during the respective fiscal year that received funding.
 (2)The term top means having the greatest potential for— (A)improving public health;
 (B)advancing biomedical and behavioral research; and (C)increasing fundamental knowledge about the nature and behavior of living systems, and the application of that knowledge towards enhancing health, lengthening life, and reducing illness and disability.
							.
		